Broyles, C. J.
1. Under the evidence adduced on the hearing of the defendant’s motion for a continuance of the case, it does not appear that the judge abused his discretion in denying the motion.
2. Special grounds 2 and 3 of the motion for a new trial are not complete *290and understandable within themselves. This court, in order to determine whether either of these grounds discloses error, would have to refer to the brief of the evidence and perhaps to other parts of the record.
Decided November 11, 1931.
O. T. Guyton, J. W. Usher, H. R. Tarver Jr., G. W. Fetzer, Z. V. Dasher, for plaintiff in error.
W. G. Neville, solicitor-general, contra.
3. The defendant was charged with extorting $200 from a certain person. The evidence showed that the money was extorted or collected in in stallments, and that while some of the payments were made to the defendant more than two years before the return of the indictment, he received the final payment or installment within two years of the date of the indictment. In view of these facts it was not reversible error for the court to fail to instruct the jury that before they would be authorized to find the defendant guilty they would have to find that the offense was committed within two years from and prior to the finding and filing of the indictment.
4. The verdict was amply authorized by the evidence.

Judgment affirmed.


Luke and Bloodworth, JJ., concur.